DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

      MARK BELLISSIMO, EQUESTRIAN SHOW HOLDINGS, LLC,
     EQUESTRIAN SPORT PRODUCTIONS, LLC and WELLINGTON
                 EQUESTRIAN PARTNERS, LLC,
                         Appellants,

                                        v.

            RV SALES OF BROWARD, INC., GIGI STETLER,
                   and CAMPING WORLD, INC.,
                           Appellees.

                                  No. 4D20-960

                                 [March 31, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; G. Joseph Curley, Judge; L.T. Case No. 50-2010-CA-
027835-XXXX-MB.

  Daniel S. Rosenbaum and Dina L. Rosenbaum of Rosenbaum PLLC,
West Palm Beach, for appellants.

  Peter Ticktin and Michael Vater of The Ticktin Law Group, Deerfield
Beach, for appellee RV Sales of Broward, Inc.

PER CURIAM.

   Affirmed. See Pacheco v. Gonzalez, 254 So. 3d 527 (3d DCA 2018);
Atlantic Civil, Inc. v. Swift, 271 So. 3d 21 (Fla. 3d DCA 2018); Peltz v. Trust
Hospitality Int’l, LLC, 242 So. 3d 518 (Fla. 3d DCA 2018).

LEVINE, C.J., GROSS and KLINGENSMITH, JJ., concur.

                             *          *           *

   Not final until disposition of timely filed motion for rehearing.